The motion points out that the statement in the original opinion that the petition in the present suit "alleged that the mortgage contained the stipulation that the borrower should repay all money that may have been paid by the lender `for taxes or assessments on said premises, or on the said bond and coupons, or on said notes or any part thereof, or on account of or to extinguish or remove any prior or outstanding title, lien, claim or incumbrance on the premises, which payment was secured by the mortgage lien,'" is incorrect in that the original petition did not state the part of the provision of the mortgage here copied concerning taxes and assessments upon the bond, coupons and notes. It is true that the original petition did not state the whole of the stipulation in the mortgage, but the part omitted was in substance supplied by the supplemental petition. The opinion in this statement merely meant to give the provision in the mortgage which was set up in the pleadings of the plaintiff and, as several questions depended on it, for convenience and to avoid repetition, copied the language as it appears in the mortgage in full. The plaintiff claimed nothing for taxes paid, and we attached no importance to the manner in which the provision in the mortgage appeared in the pleadings, as affecting the question of usury.
The motion reasserts the right of plaintiff to recover the expenses incurred in defense of the former action. We are still of the opinion that the provision in the mortgage does not refer to mere expenses of litigation incurred by the mortgagee in defending his mortgage against unfounded suits adverse to it. That provision refers to claims to extinguish or remove which, or on account of which, it should become necessary for the mortgagee to pay out money to make his mortgage good; and evidently contemplates the payment of the money upon the claim itself and not merely the incurring and payment of the expense of litigating unfounded suits against it. The failure of Norris to record his deed, and the mortgage by Taylor to plaintiff, who took without notice, postponed Norris' prior deed to plaintiff's mortgage and left Norris in the attitude of the holder of the equity of redemption as against plaintiff's mortgage, and his interest was such as to make him a proper party to a suit to foreclose the mortgage. The costs recoverable in such a suit are determined by the law and the judgment of the court, and are not, in our opinion, referred to by the language of the mortgage. To so hold would give the mortgage the effect of charging upon the land the expense of any action adverse to the mortgage, however unfounded and frivolous. The expenses sought to be recovered were not in any proper sense paid "on account of" Norris' claim, nor *Page 184 
to extinguish or remove it, but were only such as all litigants may incur in defending suits. We can not, therefore, assent to the proposition that they are covered by the mortgage. There is, however, another view, not presented by the defendant in error, upon which we have concluded that some of the items of his claim may be charged on the land. It appears from the list, though the fact is not distinctly alleged in the pleading, that some of the items were court costs properly taxable in the former action. Such of them as fall within this class may, we think, be recovered here. Norris was and is, as before stated, a proper party to this foreclosure suit, and had he waited, as he could have done, until it was brought and in it made the same issue which he formerly made against the plaintiff's mortgage, the court costs incurred by plaintiff in the contest would unquestionably have been charged upon the land in the decree of foreclosure. Instead, he brought an action to cancel the mortgage for reasons that, but for the former adjudication, could have been urged in this action, and caused costs to accrue which we must assume were adjudged against him by the former judgment. There could have been no foreclosure of the mortgage at that time, because no cause of action upon it had accrued to plaintiff, and we think its right to charge the costs upon the land is the same as if the issue formerly tried had arisen and been disposed of in this case. While we would not have felt authorized to reverse the judgment upon this view, the question not having been properly raised, yet, as the case is to be remanded for a new trial, we deem it proper to so far modify our former opinion as to admit of an inquiry into the character of the sums paid out by plaintiff and to authorize the inclusion, in the decree of foreclosure, of such of them as were recoverable as court costs of the former action. With this modification of the former opinion the motion is overruled.
Motion overruled.
Opinion delivered December 19, 1904.